DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment
	The amendment filed 6/13/2022 has been accepted and entered. Accordingly, claims 1-4 and 11-15 are canceled and claims 5-10 are amended. 

Response to Arguments
With respect to the 112(a) and (b) rejections, the rejection of claims 5, 7, 9, 10, 11 and 13 for lacking antecedent basis have been withdrawn as a result of the amendment. However, the rejection of claims 7-10 under 112(b) and the rejection of claim 9 under 112(a) have not been remedied by the amendment. In addition, Applicant presents no arguments directed to these rejections that have not been withdrawn. 
With respect to claim 1, rejected as unpatentable under 35 USC § 103 in view of the combined teachings of Lili and Lee, Applicant argues that “Nowhere in Lee teaches or suggests positioning module, data transmission module and server, so that Lee cannot collect enough information to construct a map and evaluate road bumps”.  However, claim 5 does not require any of a “positioning module, data transmission module and server”. Accordingly, arguments directed to Lee lacking these elements are insufficient to rebut the prima facie obviousness found by the Examiner.  See MPEP § 2145, VI (“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.).  Furthermore, with respect to the unclaimed “positioning module” Lili is cited to teach the claimed “position information is acquired in real time to obtain position information of the lane markings”.  Such arguments are not persuasive since one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).
Applicant further argues “Lee does not detect lane markings”. However, Applicant has failed to address the citations of Lee teaching lane markings provided in the non-final office action which explicitly show that Lee does detect lane markings, reproduced below:
(i.e., FIG. 8, 8900 receive image of view in front of vehicle, S805 left traffic lane marker and right traffic lane marker recognized from image?; ¶ 276 “recognize a left traffic lane marker and a right traffic lane marker among objects shown in the traveling image, in order to recognize the lane in which the vehicle 1 is currently traveling. For example, the processor 170 may perform Lane Detection (LD) for the traveling image, thereby recognizing a left traffic lane marker located at the left side of the vehicle 1 and a right traffic lane marker located at the right side of the vehicle 1”; ¶ 152 “lane detection . . . road surface detection during object detection”)
In addition, Lili also teaches detection of lane markings as cited in the non-final office action. 
Finally, Applicant provides the assertion “neither Lili nor Lee discloses the steps of S2-S5 recited in claim 5”.  Such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Because Applicant has failed to provide any specific rationale, reasoning, or arguments as to why the citations provided do not disclose any of steps S2-S5, the prima facie case of obviousness has not been rebutted. No other arguments directed to patentability are presented for claim 5 or any other claim. Accordingly, Applicants arguments are unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 5 lack of antecedent basis for “the map data” has been withdrawn as a result of the amendment. 
The rejection of 5, 7, 9, 10, 11 and 13 for reciting “primarily selected” or “primarily identified” has been withdrawn as a result of the amendment. 
Claim 6 is rejected for improper antecedent characterization. Specifically, claim 6 requires “evaluating the-lane quality by combining 
Claim 7 is rejected for an additional reason. Claim 7 requires s11-s17 are “substeps” of S1 recited in claim 5 and S1 requires “S1, a color image of a vehicle running road is acquired in real time and processed into a grayscale image, and the ADAS system extracts the lane markings and the lane areas according to the grayscale image”. The substeps s11-s12 requires “the color image of the vehicle running road is obtained in real time . . . the color image is processed into a grayscale image” such that s11 and s12 merely repeat the underlined portion of S1 such that it is unclear whether these steps occur again or merely referring back to step s1. If they are not occurring twice in a “substep” s11 and s12 recite improper antecedent basis for failing, for example to refer back to step s1 (i.e., “a color image”; “a grayscale image”). If they are performed twice, the specification fails to clearly explain and interrelate the required double image intake and grayscale conversion process such that the metes and bounds of what is and is not required is unclear.  
Claims 7 is further rejected for reciting “lane straight markings” and “lane curve turning radius and width”. It is unclear what “lane straight markings” is referring to and how it is different than the previously recited “lane markings”. In addition, it is unclear how “width” applies to “the lane curve turning radius”. For example, does it refer to a lane width? Lane curve turning radius width? A curve width? The limitations are further unclear since they require both straight lane markings and curved lane markings. However, the lane markings depend upon the particular lanes being traveled while the vehicle is traveling, which may or may not include a straight lane or a curved lane. However, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the presence of a curved or straight lane while driving is an unknown and unknowable quantity in relation to the remaining claimed invention.  Furthermore, the claims require “Hough Transform straight marking extraction method” and “lane curve turning radius” such that it is unclear if the lanes are being modeled as straight lines or curved lines. 
Claim 8 is rejected for an additional reason. Claim 8 requires s21-s24 are “substeps” of S2 recited in claim 5 and S2 requires “S2, feature point image coordinates of the lane markings are extracted and
 transformed into world coordinates, and vehicle running position information is acquired in real time to obtain position information of the lane markings” such that s21 and s24 merely repeat the underlined portion of S2 such that it is unclear whether these steps occur again or merely referring back to step s2. If they are not occurring twice in a “substep” s21 and s24 recite improper antecedent basis for failing, for example to refer back to step s2 (i.e., s21 “feature point image coordinates”; “into world coordinates”, instead of being preceded by “the”). If they are performed twice, the specification fails to clearly explain and interrelate the required repeated steps such that the metes and bounds of what is and is not required is unclear. 
Claim 9 is rejected for an additional reason. Claim 9 requires s31-s35 are “substeps” of S3 recited in claim 5 and S3 requires “S3, road texture features in the grayscale image are extracted, texture identification is conducted on lane indication markings in the lane areas, and the lane indication markings and the position information thereof are output” such that s31 and s35 merely repeat the underlined portion of S3 such that it is unclear whether these steps occur again or merely referring back to step s3. For example, s31 recites “the road texture features in the grayscale image are extracted”, repeating verbatim S3 recited in claim 5, such that the claim lacks clarity for reciting a substep that repeats an already required step. If they are performed twice, the specification fails to clearly explain and interrelate the required repeated steps such that the metes and bounds of what is and is not required is unclear. Claims 10 similarly repeat limitations of an S step (i.e., S1-S5) recited in claim 5 in various recited substeps and are rejected for the same reason as indefinite since it is unknown whether the repeated substeps are required to occur twice of if they are intended to refer back to recitations in claim 5. 
Claim 9 is rejected for an additional reason. The claim 9 limitations recite “according to the final lane indication marking . . . coordinates of the lane indication markings . . . the lane indication markings and position information thereof are output” in addition claim 5, from which 9 depends recites “lane indication markings” such that it is unclear if “lane indication markings and position information thereof are output” recited in claim 9 refers to lane indications markings or final lane indication marking. In addition, it is unclear when lane indication markings transition to final lane indication markings in view of the divergent references. 
Furthermore, claim 9 is rejected for reciting “a primary selection result with a highest weight is selected from primary selection results of the lane indication markings as the final indication marking identification result” however, the claim nor the specification ever describe selection results being weighted, or provide what “weight” could be referring to such that the metes and bounds of what is and is not required is unclear. Accordingly, claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining a weight such that a higher weight can be used to select a final indication marking. 
In addition, the various substeps of claim 7-10 use inconsistent language, unclear interrelations and repeated steps when combined with the claim 5 steps (S1-S5) such that claims 7-10 are indefinite. For example, it is unclear how a repeated step can be a “substep”. Furthermore, in claim 9, substeps s31-s35 occur within step S3 of claim 5 and include “S34, according to the final lane indication marking identification result, feature points are selected, and  coordinates of the lane indication markings are calculated in combination with positioning data so as to determine the position information of the lane indication markings in the world coordinates” whereas claim 5 requires “feature point image coordinates of the lane markings are extracted and transformed into world coordinates, and vehicle running position information is acquired in real time to obtain position information of the lane markings” such that it is unclear if the position of the lane markings are transformed into world coordinates in S2 or S3 or both. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to provide any guidance, teaching or example related to “a primary selection result with a higher weight is selected from primary selection results of the lane indication markings as the final indication marking identification result” since no guidance is given on what the weights are or how they are attained such that one of ordinary skill would not be able to make or use the invention. 
To satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2161.01, III. 
Moreover, “The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366.  See MPEP 2161.01, III. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN 103389733 to Lili et al. (Lili) (translation attached) in view of U.S. 2016/0339959 to Lee et al. (Lee) 
	With respect to claim 5, Lili discloses a map road marking and road quality collecting method based on an ADAS system, comprising the following steps that: 
S1, a color image of a vehicle running road is acquired in real time and processed into a grayscale image, and the ADAS system extracts the lane markings and the lane areas according to the grayscale image; 
(Lili, abstract, “an image acquisition module acquires an RGB color image of a road surface; an image processing module converts the RGB color image into a grayscale image; a binarization module obtains a binarization image to separate a lane line”)
(Lili, ¶¶ 13-16 “S1: the image acquisition module acquires an RGB color image of the road surface, and the RGB color image contains lane line information; S2: the image processing module converts the RGB color image into a grayscale image;S3: the binarization module obtains the best dynamic threshold of each frame of image in the grayscale image and performs image segmentation to obtain a binary image, and separate the lane lines; S4: the edge detection module performs edge detection on the binarized image to obtain an edge image containing the inner and outer edges of the lane line”)
S2, feature point image coordinates of the lane markings are extracted and transformed into world coordinates, and vehicle running position information is acquired in real time to obtain position information of the lane markings; 
(Lili, abstract, “an edge detection module obtains an edge image containing an inner edge and an outer edge of the lane line; a processor acquires parameters of the lane line to establish a lane line model, acquires lane position data of a vehicle in a world coordinate system through inversely perspective conversion, and determines a driving mode of the vehicle according to road surface image information”)
(Lili, ¶¶ 17-19 “S5: the processor detects the lane line in the edge image by using the Hough transform, obtains the lane line parameter, and establishes the lane line model; S6: The processor utilizes the acquired lane line parameters to acquire the lane position data of the vehicle in the world coordinate system through inverse perspective transformation, and according to the road image information, discriminates the driving mode of the vehicle; S7: the processor utilizes the vehicle turning angle and the distance parameter obtained in step S6, adopts the segmented adaptive control strategy according to the driving mode of the vehicle, and sends a control command to the controller”) 
wherein map data are updated and supplemented (FIG. 4-6; ¶ 47 “road map collected”). 
However, Lili fails to explicitly disclose:
S3, road texture features1 in the grayscale image are extracted, texture identification is conducted on lane indication markings in the lane areas, and the lane indication markings and the position information thereof are output; 
S4, according to the road texture features in the lane areas, areas which do not conform to the normal road surface texture are selected as defective lane areas, sample training is conducted on the defective lane areas, and road defects are identified; and  
4Attorney Docket No. 0123389.179US9S5, map data are updated and supplemented in real time according to output results of S3 and S4.  
	Lee, from the same field of endeavor, also discloses detecting lane markings from image data (i.e., FIG. 8, 8900 receive image of view in front of vehicle, S805 left traffic lane marker and right traffic lane marker recognized from image?; ¶ 276 “recognize a left traffic lane marker and a right traffic lane marker among objects shown in the traveling image, in order to recognize the lane in which the vehicle 1 is currently traveling. For example, the processor 170 may perform Lane Detection (LD) for the traveling image, thereby recognizing a left traffic lane marker located at the left side of the vehicle 1 and a right traffic lane marker located at the right side of the vehicle 1”; ¶ 152 “lane detection . . . road surface detection during object detection”) 
and further identifies road texture features from images in lane areas and the positions thereof and further indicates areas which do not conform to the normal road surface texture are primarily selected as the defective lane areas (s815 detect object present in traveling lane; ¶10 “judge whether the object is a pothole or an obstacle based on the information regarding the object . . . judge whether the object is indented in or raised from the traveling lane”; ¶ 173 “object tracking unit 440 may track, for example . . . a traffic lane marker, a road surface . . . a dangerous zone”; ¶297 “the object 931 illustrated in FIG. 9A is indented in the traveling lane, i.e. the case where the object 931 is a pothole 931a. In the present disclosure, the pothole may refer to a local hole that is formed in the road surface and is concave compared to the remainder of the road surface. The processor 170 may judge that the object 931 in the second lane 902 is the pothole 931a. For example, the processor 170 may judge that a region, the depth value of which is a predetermined first value or more, in the depth map region for the traveling image corresponding to the second lane 902 is the pothole 931a.”; ¶¶ 345, 354, 395, 282, 284 “calculate the degree of indentation of the pothole from the traveling lane, i.e. the depth of the pothole. For example, the height difference between the deepest point of the pothole indented in the traveling lane and the road surface of the traveling lane may be calculated and taken as the depth of the pothole. In addition, the processor 170 may calculate the extent to which the obstacle is raised from the traveling lane, i.e. the height of the obstacle. For example, the height difference between the highest point of the obstacle raised from the traveling lane and the road surface of the traveling lane may be calculated as the height of the obstacle”; ¶306 “processor 170 calculates the position and size of the detected pothole (S1015). In one example, the processor 170 may calculate the width of the pothole. In addition, the processor 170 may calculate the position of the pothole relative to the left and right boundaries of the traveling lane (i.e. the left traffic lane marker 911 and the right traffic lane marker 912)”) 
sample training is conducted on the defective lane areas, and road defects are identified and updates map data supplemented in real time according to the output results (i.e., sample training/ identification, ¶ 171 “object verification unit 436 may compare the detected object with objects stored in the memory 140 to verify the detected object”; ¶189 “object detection, and object verification for at least one of the stereo images FR1a and FR1b based on the disparity map 520”)
(¶ 10 “based on judging that the object is indented in the traveling lane, judge that the object is the pothole, and based on judging that the object is raised from the traveling lane, judge that the object is the obstacle”; ¶297 “judge that a region, the depth value of which is a predetermined first value or more, in the depth map region for the traveling image corresponding to the second lane 902 is the pothole 931a”; ¶304-305 “comparing location information of the vehicle 1 with map information because there is high possibility of detection failure of the left traffic lane marker 911 and the right traffic lane marker 912 due to, for example, rain or snow . . . map . . . processor 170 may determine a region, having a depth value corresponding to an indented region within the depth map, to be a pothole”; ¶ 296 “generate a depth map by acquiring a disparity map based on the stereo image and changing respective disparity values included in the disparity map with distance values. The depth map may include coordinate values and depth values for each energy pixel included in the region in which the object 931 is shown within the traveling image. The processor 170 may judge whether the object 931 is indented in or raised from the traveling lane based on the depth values included in the depth”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement steps s3 and s4 of Lee disclosed above using the grayscale image data of Lili such that map data are updated and supplemented in real time according to output results of S3 and S4 in order to improve vehicle control by simultaneously taking into account road defects as well as lane line information (lee, ¶ 8, 12, 17) reduce risk (Lee ¶ 173) and change detected lanes based on non-conforming road texture results (Lee, ¶ 314). 

	With respect to claim 8, as best understood in view of the 112(b) rejection above, Lili in view of Lee disclose wherein S2 specifically comprises the following substeps that: 
s21, feature point image coordinates of the lane markings are extracted and  transformed into world coordinates through a perspective transformation method; 
(Lili, abstract, “an edge detection module obtains an edge image containing an inner edge and an outer edge of the lane line; a processor acquires parameters of the lane line to establish a lane line model, acquires lane position data of a vehicle in a world coordinate system through inversely perspective conversion, and determines a driving mode of the vehicle according to road surface image information”)
(Lili,¶¶ 17-19 “S5: the processor detects the lane line in the edge image by using the Hough transform, obtains the lane line parameter, and establishes the lane line model; S6: The processor utilizes the acquired lane line parameters to acquire the lane position data of the vehicle in the world coordinate system through inverse perspective transformation, and according to the road image information, discriminates the driving mode of the vehicle; S7: the processor utilizes the vehicle turning angle and the distance parameter obtained in step S6, adopts the segmented adaptive control strategy according to the driving mode of the vehicle, and sends a control command to the controller”; claim 6 “The ground mark detection module is connected with the visual sensor, and is used for identifying the ground mark of the lane where the vehicle is located according to the road surface picture obtained by the visual sensor”) 
S22, curve fitting is conducted on feature points of the lane markings in the world coordinates to obtain a curve equation of the lane markings is obtained; 
S23, according to the world coordinates and the curve equation, positions of the lane markings in the world coordinates are given; and 
S24, the vehicle running position information is obtained in real time for lane location.  
(Lili, FIG. 8 straight line fitting, FIG. 9 curved line fitting; ¶¶ 51- 52 “FIG. 9 is a lane line acquired by a curve in a preferred embodiment of the present invention”; ¶108; claim 2; ¶85 “and the lane line parameter includes the angle of the slope of the lane line in the vehicle coordinate system”; ¶108; ¶113-114 “processor can also use the image transformation function hLines2() to find lines, and the image transformation function cvHoughLines2() finds many lines in the image, some of which are desired and some are not. The specific conditions may include but are not limited to the distance and slope threshold of the lane line. The distance and slope threshold of the lane line can be determined according to the distance of the lane line and the slope of the lane line on the actual road in the specific reality. You can also reduce or enlarge the selection proportionally”; claim 1 “establishes a lane line model, and the lane line parameter includes the angle of the slope of the lane line in the vehicle coordinate system; S6: The processor uses the acquired lane line parameters to obtain the lane position data of the vehicle in the world coordinate system through inverse perspective transformation, and according to the road image information, according to the obstacle position, the lane line and the vehicle body distance parameter and Vehicle turning angle, to obtain the driving status of the vehicle at the current moment, the driving status includes turning left, turning right, going straight, and stopping”)
(Lili,¶¶ 21-24 “binarizes the image to highlight the lane line features; and then uses the canny operator to perform edge detection: Use Hough transform to detect lane lines and obtain parameters to build a lane line model. In the case of a straight road, the lane line is a straight line model; when the lane is a curve, the lane line is a tangent model, and the model is accurate. According to the state mode of the vehicle, the present invention adopts a segmented adaptive control strategy to send control commands to the controller. According to the offset angle and distance of the vehicle body from the middle of the lane, as well as the current speed of the vehicle body, the vehicle body angle and vehicle speed at the next moment are adaptively adjusted according to the parameters.  A straight road is a special road type of a curve. When the vehicle is driving near the middle of the straight road, it always keeps the vehicle running in a straight direction at full speed. Moderate fine-tuning. Compared with other control methods, the method of the present invention can effectively reduce the adjustment times of the steering gear angle of the vehicle body, and get rid of the left and right sway of the vehicle body caused by the frequent adjustment of the driving direction, thereby ensuring the relatively stable running of the vehicle body . . . for the lane line model established in step S5, when the lane is a straight road, the lane line is a straight line model; when the lane is a curve, the lane line is a curve tangent model. The model is accurate and realistic”)
	(Lee, ¶¶ 473-474 “processor 170 may recognize the two traffic lane markers 915 and 916 on respective sides of the right lane 905 from the past traveling image and calculate curve information of the right lane 905 based on the recognized traffic lane markers. For example, the processor 170 may calculate the direction and curvature of the right lane 905 based on the curvature of the recognized traffic lane markers . . . Upon completion of the calculation of the curve information regarding the traveling lane, the processor 170 may generate a guide route in the right lane 905 that is the traveling lane of the vehicle 1 based on the calculated curve information”)


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lili in view of Lee and further in view of U.S. Patent Application Publication No. 20140330526 to Allen (Allen)
	With respect to claim 6, Lili in view of Lee fail to explicitly disclose S4 further comprises the steps of acquiring acceleration information of three forward directions of a vehicle in real time as lane bumpiness information, evaluating the lane quality by combining the road defect identification results with the lane bumpiness information, and outputting the lane quality evaluation and position information thereof.  
	Allen, from the same field of endeavor, discloses acquiring acceleration information of three forward directions of a vehicle in real time as lane bumpiness information, evaluating the lane quality by combining the road defect identification results with the lane bumpiness information, and outputting the lane quality evaluation and position information thereof
	(¶ 13 “motion data may, for example, be three-axis motion data collected via an accelerometer . . . Based on the analysis of the motion data, the road quality of the one or more road segments may be determined or assessed. In doing so, one or more road imperfections, such as potholes, bumps, uneven surfaces, that are generally indicative of a poor, sub-par, or less than ideal road quality, may be identified”; ¶ 43 “motion or sensor data determined and output by the accelerometer 228, such as, for example, accelerometer values (e.g., magnitudes of x-axis movement, y-axis movement, and/or z-axis movement). For example, the data indicative of the road quality may include location data (e.g., GPS coordinates) and 3-axis motion data (i.e., motion data for or corresponding to the x-axis, y-axis, and z-axis). The application 220 may also record time data (e.g., time and/or date) associated with the obtained road quality data”; ¶¶ 52, 54, 56 “server 258 may identify that one of the road segments 104 includes a pothole on the East side of LaSalle Street between Madison Street and Monroe Street”; 61, 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the road segment bumpiness data in Allen and combine it with the road defect identification results in Lili in view of Lee to evaluate a lane quality into the lane level step S4 disclosed in Lili in view of Lee in order to provide more accurate mapping of lane quality (i.e., Allen ¶ 5, 13) to increase the comfort and vehicle control stability in the system of Lili in view of Lee (i.e., Allen, ¶34 “avoid one or more road anomalies (e.g., road imperfections, railroad crossings, drainage ditches, etc.),”; ¶44 “application 220 may obtain the data 270 indicative of the road quality in response to a request from the navigation system 154 or the associated end user 166 and/or in response to some other trigger or event”; ¶¶ 58-59 “one or more recommendations are generated based on the determined or assessed road quality of the one or more road segments 104”).

 With respect to claim 10, Lili in view of Lee disclose wherein S4 specifically comprises the following substeps that: 
S41, road texture features in the lane grayscale image are extracted, areas which do not conform to the normal road surface texture are primarily selected as defective lane areas according to the road texture features in the lane areas; 
(Lili, abstract, “an image acquisition module acquires an RGB color image of a road surface; an image processing module converts the RGB color image into a grayscale image; a binarization module obtains a binarization image to separate a lane line” as modified by Lee “s815 detect object present in traveling lane; ¶10 “judge whether the object is a pothole or an obstacle based on the information regarding the object . . . judge whether the object is indented in or raised from the traveling lane”; ¶ 173 “object tracking unit 440 may track, for example . . . a traffic lane marker, a road surface . . . a dangerous zone”; ¶297 “the object 931 illustrated in FIG. 9A is indented in the traveling lane, i.e. the case where the object 931 is a pothole 931a. In the present disclosure, the pothole may refer to a local hole that is formed in the road surface and is concave compared to the remainder of the road surface. The processor 170 may judge that the object 931 in the second lane 902 is the pothole 931a. For example, the processor 170 may judge that a region, the depth value of which is a predetermined first value or more, in the depth map region for the traveling image corresponding to the second lane 902 is the pothole 931a.”)
S42, sample training is conducted on the defective lane areas to obtain a classifier for identifying road defects; 
(Lee, s815 detect object present in traveling lane; ¶10 “judge whether the object is a pothole or an obstacle based on the information regarding the object . . . judge whether the object is indented in or raised from the traveling lane”; ¶ 173 “object tracking unit 440 may track, for example . . . a traffic lane marker, a road surface . . . a dangerous zone”; ¶297 “the object 931 illustrated in FIG. 9A is indented in the traveling lane, i.e. the case where the object 931 is a pothole 931a. In the present disclosure, the pothole may refer to a local hole that is formed in the road surface and is concave compared to the remainder of the road surface. The processor 170 may judge that the object 931 in the second lane 902 is the pothole 931a. For example, the processor 170 may judge that a region, the depth value of which is a predetermined first value or more, in the depth map region for the traveling image corresponding to the second lane 902 is the pothole 931a.”; ¶¶ 345, 354, 395, 282, 284 “calculate the degree of indentation of the pothole from the traveling lane, i.e. the depth of the pothole. For example, the height difference between the deepest point of the pothole indented in the traveling lane and the road surface of the traveling lane may be calculated and taken as the depth of the pothole. In addition, the processor 170 may calculate the extent to which the obstacle is raised from the traveling lane, i.e. the height of the obstacle. For example, the height difference between the highest point of the obstacle raised from the traveling lane and the road surface of the traveling lane may be calculated as the height of the obstacle”; ¶306 “processor 170 calculates the position and size of the detected pothole (S1015). In one example, the processor 170 may calculate the width of the pothole. In addition, the processor 170 may calculate the position of the pothole relative to the left and right boundaries of the traveling lane (i.e. the left traffic lane marker 911 and the right traffic lane marker 912)”)
S45, feature points in the lane defective areas are selected, and coordinates of the areas are calculated in combination with the positioning data for determining position information of the areas in the world coordinates and S46, lane defect results and position information thereof are output
 (i.e., Lili as modified by Lee includes the lane defective areas as taught by Lee within the world coordinate system of Lili, Lee: ¶ 306 “In one example, the processor 170 may calculate the width of the pothole. In addition, the processor 170 may calculate the position of the pothole relative to the left and right boundaries of the traveling lane (i.e. the left traffic lane marker 911 and the right traffic lane marker 912)”; ¶304-305 “comparing location information of the vehicle 1 with map information because there is high possibility of detection failure of the left traffic lane marker 911 and the right traffic lane marker 912 due to, for example, rain or snow . . . map . . . processor 170 may determine a region, having a depth value corresponding to an indented region within the depth map, to be a pothole”; ¶ 296 “generate a depth map by acquiring a disparity map based on the stereo image and changing respective disparity values included in the disparity map with distance values. The depth map may include coordinate values and depth values for each energy pixel included in the region in which the object 931 is shown within the traveling image. The processor 170 may judge whether the object 931 is indented in or raised from the traveling lane based on the depth values included in the depth”); ¶ 276 “recognize a left traffic lane marker and a right traffic lane marker among objects shown in the traveling image, in order to recognize the lane in which the vehicle 1 is currently traveling. For example, the processor 170 may perform Lane Detection (LD) for the traveling image, thereby recognizing a left traffic lane marker located at the left side of the vehicle 1 and a right traffic lane marker located at the right side of the vehicle 1”; ¶ 152 “lane detection . . . road surface detection during object detection”; Fig. 5A-5B, FIG. 9A depicting position coordinates of lanes with position and size of road defect, FIG. 11A, 12A, 13A, 14A, 16A, 17A, 18A, 19A, 23; Lili: abstract, “an edge detection module obtains an edge image containing an inner edge and an outer edge of the lane line; a processor acquires parameters of the lane line to establish a lane line model, acquires lane position data of a vehicle in a world coordinate system through inversely perspective conversion, and determines a driving mode of the vehicle according to road surface image information”; ¶¶ 17-19 “S5: the processor detects the lane line in the edge image by using the Hough transform, obtains the lane line parameter, and establishes the lane line model; S6: The processor utilizes the acquired lane line parameters to acquire the lane position data of the vehicle in the world coordinate system through inverse perspective transformation, and according to the road image information, discriminates the driving mode of the vehicle; S7: the processor utilizes the vehicle turning angle and the distance parameter obtained in step S6, adopts the segmented adaptive control strategy according to the driving mode of the vehicle, and sends a control command to the controller”) 
Lili in view of Lee fail to explicitly disclose “S43, three-axis acceleration information of a vehicle is collected in real time, vertical acceleration component is used as lane bumpiness information, and acceleration moments with large fluctuations are recorded and used as judgment basis of lane bumpiness, S44, the lane quality is evaluated by combining the road defect identification results 6Attorney Docket No. 0123389.179US9 with the lane bumpiness information for determining the lane areas with quality defects” 
However, Allen, from the same field of endeavor, discloses collecting three-axis acceleration information of a vehicle in real time, vertical acceleration component is used as lane bumpiness information, and acceleration moments with large fluctuations are recorded and used as judgment basis of lane bumpiness and using the information to evaluate lane quality 
 (¶ 13 “motion data may, for example, be three-axis motion data collected via an accelerometer . . . Based on the analysis of the motion data, the road quality of the one or more road segments may be determined or assessed. In doing so, one or more road imperfections, such as potholes, bumps, uneven surfaces, that are generally indicative of a poor, sub-par, or less than ideal road quality, may be identified”; ¶ 43 “motion or sensor data determined and output by the accelerometer 228, such as, for example, accelerometer values (e.g., magnitudes of x-axis movement, y-axis movement, and/or z-axis movement). For example, the data indicative of the road quality may include location data (e.g., GPS coordinates) and 3-axis motion data (i.e., motion data for or corresponding to the x-axis, y-axis, and z-axis). The application 220 may also record time data (e.g., time and/or date) associated with the obtained road quality data”; ¶¶ 52, 54, 56 “server 258 may identify that one of the road segments 104 includes a pothole on the East side of LaSalle Street between Madison Street and Monroe Street”; 61)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the road segment bumpiness and combine the road defect identification results disclosed by Lili in view of Lee in order to provide an improved lane quality evaluation into the lane level step S4 disclosed in Lili in view of Lee in order to provide more accurate mapping of lane quality (i.e., Allen ¶ 5, 13) to increase the comfort and vehicle control stability in the system of Lili in view of Lee (i.e., Allen, ¶34 “avoid one or more road anomalies (e.g., road imperfections, railroad crossings, drainage ditches, etc.),”; ¶44 “application 220 may obtain the data 270 indicative of the road quality in response to a request from the navigation system 154 or the associated end user 166 and/or in response to some other trigger or event”; ¶¶ 58-59 “one or more recommendations are generated based on the determined or assessed road quality of the one or more road segments 104”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lili in view of Lee and further in view of U.S. Patent Application Publication No. 20180181817 to Yan et al. (Yan)
	With respect to claim 7, Lili in view of Lee disclose wherein S1 specifically comprises the following substeps that: 
S11, a color image of a vehicle running road is obtained in real time; 
S12, the color image is processed into a grayscale image; 
S13, the grayscale image is subjected to binarization processing to obtain a binarized image including lane marking information; 
(Lili, abstract, “an image acquisition module acquires an RGB color image of a road surface; an image processing module converts the RGB color image into a grayscale image; a binarization module obtains a binarization image to separate a lane line”; claim 1 s1-s2)
S14, the binarized image is subjected to image segmentation, and pixel points of lane markings are extracted through a Hough Transform straight marking extraction method; 
(Lili, ¶ 51 “FIG. 8 is a preferred embodiment of the present invention using the Hough transform to follow the line”; ¶ 70 “uses the Hough transform to detect the lane line in the edge image and obtain the lane line parameters, Establish a lane line model”; ¶ 85 “detects the lane line in the edge image by using the Hough transform and obtains the lane line parameter, and establishes a lane line model, and the lane line parameter includes the angle of the slope of the lane line in the vehicle coordinate system”; ¶ 113; claim 1, s5)
S15, the lane markings are primarily selected according to lane marking a priori conditions including the length, width and color of the lane straight markings and the lane curve turning radius and width; 
(Lili, ¶ 104 “as shown in Figure 4, usually the color of the lane line on the road is generally white, or intermittent, or continuous; the road surface is black Gray, the road width is about 35cm”; ¶ 9 “Image segmentation deformable template lane line recognition technology, etc.”; ¶21 “In the case of a straight road, the lane line is a straight line model; when the lane is a curve, the lane line is a tangent model, and the model is accurate”; ¶24 “for the lane line model established in step S5, when the lane is a straight road, the lane line is a straight line model; when the lane is a curve, the lane line is a curve tangent model”; ¶85 “obtains the lane line parameter, and establishes a lane line model, and the lane line parameter includes the angle of the slope of the lane line in the vehicle coordinate system”; ¶ 108; ¶ 113-115 “the image transformation function cvHoughLines2() finds many lines in the image, some of which are desired and some are not. The specific conditions may include but are not limited to the distance and slope threshold of the lane line. The distance and slope threshold of the lane line can be determined according to the distance of the lane line and the slope of the lane line on the actual road in the specific reality. You can also reduce or enlarge the selection proportionally . . . The line finding method of the present invention can quickly and accurately find the lane line”; ¶¶ 119 “Find the contour function cvFindContours().”) 
S16, lane marking edge gradient values, edge uniformity and the number of pixels are calculated and used as lane marking confidence coefficient parameters, and the selection results of the lane markings in S15 are further refined according to the confidence coefficients to obtain more accurate lane marking extraction results; and 
(Lili, abstract, “edge detection module obtains an edge image containing an inner edge and an outer edge of the lane line”; ¶ 21 “uses the canny operator to perform edge detection”; ¶83 “determination of the optimal dynamic threshold is based on the vehicle The ambient light intensity at the location is calculated by an adaptive threshold algorithm”; ¶95 “contour finding function cvFindContours(), the contour bounding box Return function cvBoundingRect() and so on”; ¶106 “the optimal dynamic threshold is the dynamic threshold obtained after using the Otsu method2”) 
S17, the lane markings and lane areas are output.  
	(Lili, abstract, “obtains an edge image containing an inner edge and an outer edge of the lane line; a processor acquires parameters of the lane line to establish a lane line model, acquires lane position data of a vehicle in a world coordinate system”). 
With respect to the limitation “S15, the lane markings are primarily selected according to lane marking a priori conditions including the length, width and color of the lane straight markings and the lane curve turning radius and width;”  Lili discloses:  
(Lili, ¶ 104 “as shown in Figure 4, usually the color of the lane line on the road is generally white, or intermittent, or continuous; the road surface is black Gray, the road width is about 35cm”; ¶ 9 “Image segmentation deformable template lane line recognition technology, etc.”; ¶21 “In the case of a straight road, the lane line is a straight line model; when the lane is a curve, the lane line is a tangent model, and the model is accurate”; ¶24 “for the lane line model established in step S5, when the lane is a straight road, the lane line is a straight line model; when the lane is a curve, the lane line is a curve tangent model”; ¶85 “obtains the lane line parameter, and establishes a lane line model, and the lane line parameter includes the angle of the slope of the lane line in the vehicle coordinate system”; ¶ 108; ¶ 113-115 “the image transformation function cvHoughLines2() finds many lines in the image, some of which are desired and some are not. The specific conditions may include but are not limited to the distance and slope threshold of the lane line. The distance and slope threshold of the lane line can be determined according to the distance of the lane line and the slope of the lane line on the actual road in the specific reality. You can also reduce or enlarge the selection proportionally . . . The line finding method of the present invention can quickly and accurately find the lane line”; ¶¶ 119 “Find the contour function cvFindContours().”), 
Lili does not clearly disclose whether the lane line markings are selected according to a priori conditions including the length and width of the lane straight markings. 
Yan, from the same field of endeavor, discloses lane markings are selected according to lane marking a priori conditions including the length and width of straight and curved lane markings
(¶4 “vehicular lane lines are detected and filtered through band-pass filters and various priori rules”)
(¶¶ 61-86 “filtering the candidate vehicular lane line based on the geometric characteristic specifically includes: filtering out and eliminating the candidate vehicular lane line having the geometric characteristic meeting at least one of the following conditions . . . The line length of the candidate vehicular lane line is below a preset length threshold . . . preset length threshold may be 1 m, and if the length of the recognized candidate vehicular lane line is less than 1 m, it means that this candidate vehicular lane line is not a real vehicular lane line or a complete vehicular lane line, and the filtering and eliminating condition is met, so that this candidate vehicular lane line is eliminated . . . angle between the direction of the candidate vehicular lane line and the vehicle travel direction in the original images is above a preset angle threshold . . . line width of the candidate vehicular lane line is above a preset width threshold . . . analyzing the distance relationship between the vehicular lane lines on the actual road, the preset distance threshold is preferably 40 cm . . . Recognize, for the filtered vehicular lane line, the line type and color of the vehicular lane line . . . Calculate the physical width, physical length, center line position, edge line position of the vehicular lane line based on shooting parameters for shooting the original images and the pixel size”; ¶94 “calculates attribute information of the vehicular lane line such as the confidence, physical width, physical length, color, line type, etc., based on the original digital images,”; ¶97-106 “a candidate vehicular lane line filtering module, configured to, after determining the candidate vehicular lane lines, recognize the geometric characteristic of the candidate vehicular lane line; and filter the candidate vehicular lane line based on the geometric characteristic. The geometric characteristic include the line width, line length, direction, and position of the candidate vehicular lane line. Filtering the candidate vehicular lane line based on the geometric characteristic includes”; claims 12 and 14; ¶58 “performing cubic curve fitting on the edge pixels to determine an edge outline of the vehicular lane lines and using the edge outline as the candidate vehicular lane line”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to select lane lines based on a priori geometric conditions such as length and width as disclosed by Yan, in the system of Lili in view of Lee, in order to decrease computation time by filtering out candidates that are not likely to be road lane lines based on geometric considerations, thereby reducing the time required to output a lane line detection result and to improve the efficiency and precision of lane line maps (Yan, ¶¶ 4-5, 41).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lili in view of Lee and further in view of “A Simple and Efficient Lane Detection using Clustering and Weighted Regression” 15th International Conference on Management of Data COMAD 2009, Mysore, India, December 9–12, 2009, p. 1-9, to Hota et al. (Hota). 
With respect to claim 9, as best understood in view of the 112(a) and 112(b) rejections above, Lili in view of Lee disclose S3 specifically comprises the following substeps that: 
S31, road texture features in the lane grayscale image are extracted; 
S32, the lane indication markings are identified according to the lane areas and the road texture features; 
(Lili, abstract, “an image acquisition module acquires an RGB color image of a road surface; an image processing module converts the RGB color image into a grayscale image; a binarization module obtains a binarization image to separate a lane line”)
(Lili, ¶¶ 13-16 “S1: the image acquisition module acquires an RGB color image of the road surface, and the RGB color image contains lane line information; S2: the image processing module converts the RGB color image into a grayscale image;S3: the binarization module obtains the best dynamic threshold of each frame of image in the grayscale image and performs image segmentation to obtain a binary image, and separate the lane lines; S4: the edge detection module performs edge detection on the binarized image to obtain an edge image containing the inner and outer edges of the lane line”) 
as combined with Lee (Lee, s815 detect object present in traveling lane; ¶10 “judge whether the object is a pothole or an obstacle based on the information regarding the object . . . judge whether the object is indented in or raised from the traveling lane”; ¶ 173 “object tracking unit 440 may track, for example . . . a traffic lane marker, a road surface . . . a dangerous zone”; ¶297 “the object 931 illustrated in FIG. 9A is indented in the traveling lane, i.e. the case where the object 931 is a pothole 931a. In the present disclosure, the pothole may refer to a local hole that is formed in the road surface and is concave compared to the remainder of the road surface. The processor 170 may judge that the object 931 in the second lane 902 is the pothole 931a. For example, the processor 170 may judge that a region, the depth value of which is a predetermined first value or more, in the depth map region for the traveling image corresponding to the second lane 902 is the pothole 931a.”; ¶¶ 345, 354, 395, 282, 284 “calculate the degree of indentation of the pothole from the traveling lane, i.e. the depth of the pothole. For example, the height difference between the deepest point of the pothole indented in the traveling lane and the road surface of the traveling lane may be calculated and taken as the depth of the pothole. In addition, the processor 170 may calculate the extent to which the obstacle is raised from the traveling lane, i.e. the height of the obstacle. For example, the height difference between the highest point of the obstacle raised from the traveling lane and the road surface of the traveling lane may be calculated as the height of the obstacle”; ¶306 “processor 170 calculates the position and size of the detected pothole (S1015). In one example, the processor 170 may calculate the width of the pothole. In addition, the processor 170 may calculate the position of the pothole relative to the left and right boundaries of the traveling lane (i.e. the left traffic lane marker 911 and the right traffic lane marker 912)”; Fig. 5A-5B, ¶ 194 “FIG. 5B shows, by way of example, that, in the disparity map 540, first to fourth traffic lane markers 548a, 548b, 548c, and 548d have their own disparity levels and a roadwork zone 542, a first preceding vehicle 544, and a second preceding vehicle 546 have their own disparity levels”)
S34, according to the lane indication marking identification result, feature points are selected, and the coordinates of the lane indication markings are calculated in combination with positioning data so as to determine the position information of the lane indication markings in the world coordinates; and
(Lili, abstract, “an edge detection module obtains an edge image containing an inner edge and an outer edge of the lane line; a processor acquires parameters of the lane line to establish a lane line model, acquires lane position data of a vehicle in a world coordinate system through inversely perspective conversion, and determines a driving mode of the vehicle according to road surface image information”)
(Lili, ¶¶ 17-19 “S5: the processor detects the lane line in the edge image by using the Hough transform, obtains the lane line parameter, and establishes the lane line model; S6: The processor utilizes the acquired lane line parameters to acquire the lane position data of the vehicle in the world coordinate system through inverse perspective transformation, and according to the road image information, discriminates the driving mode of the vehicle; S7: the processor utilizes the vehicle turning angle and the distance parameter obtained in step S6, adopts the segmented adaptive control strategy according to the driving mode of the vehicle, and sends a control command to the controller”) 
S35, the lane indication markings and the position information thereof are output.  
(Lili, abstract, “obtains an edge image containing an inner edge and an outer edge of the lane line; a processor acquires parameters of the lane line to establish a lane line model, acquires lane position data of a vehicle in a world coordinate system”).
Lili in view of Lee fail to explicitly disclose an intermediate step of weighting to select final indication markings such that in S34 the feature points are selected based on the weighting intermediate step used to select the final indication markings. 
However, selecting final indications markings based on an intermediate weighting step was well known at the time of effective filing to a PHOSITA. For example, Hota, from the same field of endeavor, discloses a primary selection result with a highest weight is selected from primary selection results of the lane indication markings as the final indication marking identification result
(i.e., FIG. 1 “spurious line removal, line merging and fitting”, “detected left and right lane marks”; FIG 2 line segment detection [Wingdings font/0xE0] line segment grouping [Wingdings font/0xE0] line segment merging and fitting (weighted regression) [Wingdings font/0xE0] hypothesis generation for left and right lane marks; p. 4 col. 1 “Secondly, this two stage separation helps us to compute weight according to Y-intercepts for each lines in their group”; p. 6, section 3.2 “weighted regression” -3.3 “line segment weighting strategy”, “assigning each data point to its deserved degree of importance in the parameter estimation process. By including weight factors, solution (2) is changed to . . . weighing factors ωi for each of the sample points . . . weighted according to the line weighting scheme . . . To reduce the effect of spurious line segments which are far away from the group, each of the line is weighted with a weight factor. The weight factor is computed as per its distance from the other lines in the same set where ωi weight for the ith line segment”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to use the intermediate step of weighting to select final indication markings, as disclosed by Hota, such that in S34 the feature points are selected based on the weighting intermediate step used to select the final indication markings in the system of Lili in view of Lee in order to reduce the effect of spurious line segments, for example, resulting from road surface defects (Hota, section 3.3 “reduce the effect of spurious line segments”), compensate for poor quality of lane markings (Hota, abstract) and to improve upon similar lane marking detection that does not use an intermediate step of weighting markings (Hota, Table 2, weighted results in lower processing time than otherwise; FIG. 7 higher detection rate; p. 7, col. 2 “The proposed approach of weighted regression for lane mark fitting performed better than simple regression, both in terms of detection rate and computational efficiency”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification provides no limiting definition, examples or explanation of what is and is not included in “road texture features”. In addition, claim 5 states texture is related to conforming or non-conforming road surface areas and that textures are indicative of defects which can include “cracks, looseness, tracks, subsidence, upheaval and other defects” (Spec. ¶163). Accordingly, “texture” under a BRI can include any indication of a road surface characteristic. 
        2 See Otsu’s method, Wikipedia, available at: https://en.wikipedia.org/wiki/Otsu%27s_method (“Otsu's method, named after Nobuyuki Otsu (大津展之, Ōtsu Nobuyuki), is used to perform automatic image thresholding . . . separate pixels into two classes, foreground and background . . . t he algorithm exhaustively searches for the threshold that minimizes the intra-class variance, defined as a weighted sum of variances of the two classes . . . weights ω0 and ω1 are the probabilities of the two classes separated by a threshold t . . . class probability ω01(t) is computed from the L bins of the histogram”).